 Case 1:20-cv-00735-BMC Document 30 Filed 06/01/20 Page 1 of 6 PageID #: 103



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------------------------------   X
                                                                  :
ATHINA SAOULIS,                                                   :
                                                                  :
                                     Plaintiff,                   : MEMORANDUM DECISION
                                                                  : AND ORDER
                       - against -                                :
                                                                  : 20-cv-735 (BMC)
CREDIT CONTROL SERVICES, INC. d/b/a                               :
CREDIT COLLECTION SERVICES,                                       :
                                                                  :
                                      Defendants.                 :
 --------------------------------------------------------------   X

COGAN, District Judge.

        Plaintiff initially brought this Fair Debt Collection Practices Act (“FDCPA”) case

alleging that defendant had communicated with a third party regarding her debt, in violation of

15 U.S.C. § 1692c(b). Defendant moved for judgment on the pleadings on the basis that the

letter, which was addressed to plaintiff by name, was not a communication with a third party. In

opposition to the motion, plaintiff chose to “withdraw her § 1692c(b) [claim] and instead allege

that, by sending the letter to an address that Defendant knew or should have known was an

address at which Plaintiff did not reside or receive mail, that it failed to provide her the notice of

rights required by § 1692g(a), or in the manner required.” Plaintiff’s opposition to defendant's

motion for judgment on the pleadings is styled as a cross-motion to amend her complaint and

includes the proposed amended complaint as an attachment. Defendant, in turn, opposed the

proposed amendment in its reply in support of its motion for judgment on the pleadings, and I

will consider its motion to apply to the proposed amended complaint.

        Under Federal Rule of Civil Procedure 15, a party may amend its pleadings once as a

matter of course, and after that only with the opposing party’s consent or leave of court. A court
    Case 1:20-cv-00735-BMC Document 30 Filed 06/01/20 Page 2 of 6 PageID #: 104



may deny a proposed amendment as futile if it “would fail to cure prior deficiencies or to state a

claim under Rule 12(b)(6) of the Federal Rules of Civil Procedure.” See IBEW Local Union No.

58 Pension Trust Fund & Annuity Fund v. Royal Bank of Scotland Grp., PLC, 783 F.3d 383, 389

(2d Cir. 2015) (colatus 1). Defendant argues that the amendment would be futile because

§ 1692g(a) neither speaks to the debt collector’s knowledge nor implies that a debt collector’s

mental state could negate satisfaction of that statute’s requirements. I agree.

            In its entirety, § 1692g(a) provides:

            Within five days after the initial communication with a consumer in connection
            with the collection of any debt, a debt collector shall, unless the following
            information is contained in the initial communication or the consumer has paid
            the debt, send the consumer a written notice containing—
            (1) the amount of the debt;
            (2) the name of the creditor to whom the debt is owed;
            (3) a statement that unless the consumer, within thirty days after receipt of the
            notice, disputes the validity of the debt, or any portion thereof, the debt will be
            assumed to be valid by the debt collector;
            (4) a statement that if the consumer notifies the debt collector in writing within
            the thirty-day period that the debt, or any portion thereof, is disputed, the debt
            collector will obtain verification of the debt or a copy of a judgment against the
            consumer and a copy of such verification or judgment will be mailed to the
            consumer by the debt collector; and
            (5) a statement that, upon the consumer’s written request within the thirty-day
            period, the debt collector will provide the consumer with the name and address of
            the original creditor, if different from the current creditor.

            Nowhere in this provision is there any language imposing liability on a debt collector

who “knew or should have known” that the consumer did not live at the address to which a

dunning letter was sent. Nor is there any indication that satisfaction of the technical

requirements set forth in § 1692g(a) could be undermined if the debt collector knew or should

have known that the address was incorrect. As defendant correctly points out, “[t]he only duty


1
    I.e., edited citation.


                                                      2
 Case 1:20-cv-00735-BMC Document 30 Filed 06/01/20 Page 3 of 6 PageID #: 105



that falls upon a debt collector under Section 1692g(a) is to send an initial collection letter that

effectively conveys the disclosures set out in 1692g(a) to the debtor.”

       Plaintiff’s claim is made even stranger by the fact that defendant’s letter does, in fact,

comply with § 1692g(a), as it includes all of the required notices under that provision:

       Federal Law: Unless you notify this office within 30 days after receiving this
       notice that you dispute the validity of this debt, or any portion thereof, this office
       will assume this debt is valid. If you notify this office in writing within 30 days
       from receiving this notice that you dispute the validity of this debt or any portion
       thereof, this office will obtain verification of the debt or obtain a copy of a
       judgment and mail you a copy of such judgment or verification. If you request of
       this office in writing within 30 days after receiving this notice, this office will
       provide you with the name and address of the original creditor, if different from
       the current creditor.

Thus, if plaintiff concedes that she received this initial communication, which she must else she

could not have brought this action, then she has no basis to argue that she didn’t simultaneously

receive the notices it contained. Plaintiff, instead, would have me conclude that this letter is an

initial communication that triggers the obligations set forth in § 1692g(a) for one purpose, but

that it is not an initial communication that plainly satisfies those obligations for another purpose.

Moreover, the time-sensitive rights mentioned in § 1692g(a) are waived “thirty days after receipt

of the notice” (emphasis added), meaning that plaintiff could not have been prejudiced as to

these rights by any delay in the letter reaching her.

       To the extent plaintiff interprets an “initial communication with a consumer” to have

occurred at the moment it is mailed by the debt collector, thus rendering the sender automatically

liable under § 1692g(a) if the mail takes longer than 5 days to reach the consumer, I reject that

understanding as ignoring the plain meaning of the word “with.” See Karimian v. CMRE Fin.

Servs. Inc., No. 12-cv-8359, 2013 WL 12114825, at *5 (C.D. Cal. May 14, 2013) (“If Plaintiff

did not receive the letter, then there is no evidence that Defendant engaged in any ‘initial



                                                  3
    Case 1:20-cv-00735-BMC Document 30 Filed 06/01/20 Page 4 of 6 PageID #: 106



communication’ with Plaintiff that would trigger its duties under § 1692g(a).”). In any event, a

debt collector must merely send the notices within 5 days of the initial communication.

Therefore, even under that strained interpretation, defendant would have sent the required notices

in time because they were contained in the initial communication. 2

           It also bears mentioning that another section of the FDCPA does contain a prohibition

against communicating with a consumer “at any unusual time or place or a time or place known

or which should be known to be inconvenient to the consumer.” See 15 U.S.C. § 1692c(a)(1).

However, plaintiff has not asserted a claim under that section and I am not going to infer it,

especially considering that she had previously alleged a violation under § 1692c in her original

complaint.

           Moreover, even if she had pleaded a § 1692c(a)(1) violation, the complaint contains

insufficient non-conclusory allegations from which I could infer that defendant is liable. See

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Plaintiff avers only that (1) she was not living at

the address to which the letter was sent, and (2) she “never gave” the address to either the service

provider or the creditor. She does not allege the address that she gave the creditor, if any at all.

These allegations, at most, support a conclusion that defendant must have learned of this address

in some other context. 3 To that end, plaintiff concedes in her amended complaint that she had

indeed once lived at the address with her grandmother and that her grandmother had still lived at

that address during the relevant time period. If anything, these facts evidence that defendant

could have reasonably believed the address was a suitable place to send the letter. I also note



2
  Paragraphs 49 and 50 of plaintiff’s amended complaint suggest that this may be the desired reading of “initial
communication”: “49. Plaintiff did not receive the Letter within 5 days of the date it was sent. 50. Defendant failed
to provide the notice required by 15 U.S.C. § 1692g(a) within the time frame provided under such section.” But as
discussed, that understanding of an “initial communication” as occurring on the “date it was sent” is not supported.
3
    Defendant’s answer suggests as much by alleging that it obtained the address at issue from the creditor.


                                                            4
 Case 1:20-cv-00735-BMC Document 30 Filed 06/01/20 Page 5 of 6 PageID #: 107



that plaintiff successfully obtained possession of the letter, which is further post-hoc

confirmation that it was sent to an appropriate address (although, of course, of limited probative

value).

          Importantly, the allegations in the complaint do not suggest that defendant intended to

harass plaintiff, which is the principal evil that the FDCPA drafters sought to prevent. See 15

U.S.C § 1692(a) (“It is the purpose of this subchapter to eliminate abusive debt collection

practices.”). A helpful comparison can be found in Duran v. Midland Credit Mgmt., Inc., No.

15-cv-5940, 2016 WL 3661538 (S.D.N.Y. June 30, 2016), which similarly dealt with a dunning

letter sent to the plaintiff by name but mailed to his brother’s address. The court in Duran held

that the letter did not constitute a communication with a third party, but also concluded that the

complaint stated a claim under § 1692c(a)(1) for sending the letter to an “inconvenient” place.

Of relevance to the court was that the defendant had previously sent multiple correspondence to

the plaintiff’s correct address, that the plaintiff had never resided at his brother’s address, and

that the plaintiff had never had a credit account associated with his brother’s address. From

these allegations, the court inferred that the defendant knew or should have known it was sending

the letter to an improper address.

          But I have none of that here. As far as the proposed amended complaint is concerned,

defendant sent only one letter to an address with which plaintiff had historically been associated.

Moreover, even if plaintiff no longer resided with her grandmother, residence is not the standard

under § 1692c(a)(1), convenience is, about which the complaint is silent.

          Accordingly, defendant’s [24] motion for judgment on the pleadings is granted, and




                                                   5
 Case 1:20-cv-00735-BMC Document 30 Filed 06/01/20 Page 6 of 6 PageID #: 108



plaintiff’s [25] motion to amend is denied. The Clerk is directed to enter judgment, dismissing

the case.

SO ORDERED.
                                    Digitally signed by
                                    Brian M. Cogan
                                                    U.S.D.J.

Dated: Brooklyn, New York
       June 1, 2020




                                                6
